—In an action, in effect, to recover damages for breach of a contract for interior design services, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered February 9, 1999, as denied her motion to compel an accounting.Ordered that the order is affirmed insofar as appealed from, with costs.The parties’ agreement included a broad arbitration clause, which encompasses the plaintiffs demand for an accounting (see, e.g., Matter of Vann v Kreindler, Relkin & Goldberg, 54 *278NY2d 936). In a portion of the order under review from which the plaintiff did not appeal, the Supreme Court directed the parties to arbitrate this matter. In light of these circumstances, it is clear that the Supreme Court did not err in denying the plaintiffs motion to compel an accounting. This is a matter for the arbitrator, rather than for the Supreme Court, to resolve (see, Matter of Vann v Kreindler, Relkin & Goldberg, supra; see also, Weiss v Kozupsky, 237 AD2d 514; Berg v Dimson, 151 AD2d 362). Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.